Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered October 2, 2003, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 21 years to life, unanimously affirmed.
The record establishes the voluntariness of defendant’s plea (see People v Alexander, 97 NY2d 482 [2002]). The plea allocu*404tion shows that defendant was rational and coherent during the entire plea proceeding, and when defendant indicated he was on medication, the court appropriately inquired further and satisfied itself that the medication had no effect on his ability to understand the proceedings (see People v Frazier, 5 AD3d 288 [2004], lv denied 3 NY3d 640 [2004]). Defendant’s claim at sentencing that he had been under the influence of medication at the time of the plea was contradicted by the record, and his conclusory claim that his attorney “pressured” him into pleading guilty was meritless (see e.g. People v Choice, 298 AD2d 195 [2002], lv denied 99 NY2d 581 [2003]). Accordingly, neither claim warranted further inquiry by the sentencing court. Similarly, defendant did not establish good cause for substitution of counsel at sentencing (see People v Sides, 75 NY2d 822, 824 [1990]).
Appellate review of defendant’s challenge to the court’s CPL 250.10 ruling precluding psychiatric testimony is foreclosed by the guilty plea (People v Di Donato, 87 NY2d 992 [1996]). In addition, defendant’s claim that he had a constitutional right to present the precluded evidence is unpreserved (see People v Williams, 22 AD3d 256 [2005], lv denied 6 NY3d 760 [2005]); even if it had not been foreclosed by the plea, we would decline to review it in the interest of justice.
On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Ford, 86 NY2d 397, 404 [1995]; see also Strickland v Washington, 466 US 668 [1984]). Concur—Andrias, J.P., Saxe, Williams, Sweeny and McGuire, JJ.